NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  30-JUN-2022
                                                  07:48 AM
                                                  Dkt. 80 SO


                            NO. CAAP-XX-XXXXXXX


                   IN THE INTERMEDIATE COURT OF APPEALS
                          OF THE STATE OF HAWAI#I


                    SYLVIA CABRAL, Plaintiff-Appellant
                                    v.
                     LAURIE HAYES, Defendant-Appellee


          APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                             WAILUKU DIVISION
                         (CASE NO. 2SS181000231)


                         SUMMARY DISPOSITION ORDER
          (By:   Ginoza, Chief Judge, Leonard and Nakasone, JJ.)

          Self-represented Plaintiff-Appellant Sylvia Cabral
(Cabral) appeals from a post-judgment order denying Cabral's
motion to seal court records and consolidate the instant case
with seven other cases (Post-Judgment Order Denying Sealing and
Consolidation), filed on June 20, 2019, by the District Court of
the Second Circuit (District Court).1
          This case arises from a petition filed by Cabral
seeking a temporary restraining order and injunction against
Laurie Hayes (Hayes) (TRO Petition). On August 30, 2018, the
District Court denied the TRO Petition. No appeal was filed from
the order denying the TRO Petition. In this appeal, we only have


      1
         The Honorable Kelsey K. Kawano signed the Post-Judgment Order Denying
Sealing and Consolidation.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


appellate jurisdiction with respect to the Post-Judgment Order
Denying Sealing and Consolidation.
          In her opening brief,2 Cabral asserts a variety of
arguments related to this case as well as numerous other cases in
which she is involved. We first note we will not address issues
pertaining to the order denying the TRO Petition, because Cabral
did not appeal from that order. Thus, the only discernable claim
for which we have jurisdiction is Cabral's assertion that the
District Court erred in failing to grant her motion to seal court
records and consolidate the underlying case, 2SS181000231, with
seven other District Court cases initiated by Cabral
(collectively, Related Cases).
          Cabral initiated at least eight legal proceedings
against Hayes, her former roommate, for, inter alia, eviction,
past due rent, and two additional temporary restraining orders.
In several of these cases, including this one, she filed a motion
to consolidate and seal records.3 In the eight cases, appeals

      2
         Cabral fails to comply with Hawai#i Rules of Appellate Procedure
(HRAP) Rule 28 in various ways, including that she filed multiple opening
briefs, they do not provide record references to support her factual
assertions, and she exceeds the page limitations for an opening brief. HRAP
Rule 28. However, we address her appeal to the extent possible and we can
discern her points of error. See Schefke v. Reliable Collection Agency, Ltd.,
96 Hawai#i 408, 420, 32 P.3d 52, 64 (2001).
      3
         Cabral's request in the District Court sought consolidation and the
records sealed in: 2SC181000228, 2RC181000794, 2RC181001170, 2SS181000210,
2SS181000230, 2SS181000231, 2RC181001447, and 2RC181001459. In addition to
the Motion to Seal Records and Consolidate in 2SS181000231 (this case),
Cabral:

            1.    filed a motion in 2SC181000228, to "Seal Court Records and
                  Consolidate" the Related Cases on March 22, 2019, which the
                  District Court denied on June 20, 2019, resulting in an
                  appeal in CAAP-XX-XXXXXXX, which was dismissed by this court
                  on April 6, 2020, because there is no statutory right to
                  appeal from a District Court Small Claims case pursuant to
                  Hawaii Revised Statutes § 633-28(a) ("There shall be no
                  appeal from a judgment of the small claims division[.]");
            2.    filed motions in 2RC181000794 and 2RC181001170 to "Seal
                  Court Records and Consolidate" the Related Cases on March
                  22, 2019, which the District Court denied on June 20, 2019,
                  resulting in appeals in CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX,
                  respectively which were dismissed by this court on June 3,
                  2020, because the District Court had not entered written
                                                                (continued...)

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


were filed, including this case.4 Each of the other appeals has
been dismissed and only this appeal remains.
          With regard to consolidation, Cabral's motion filed in
the District Court provided no explanation or any asserted facts
as to why consolidation was warranted and should be granted. Her
motion contained a listing of eight case numbers, including the
underlying case for this appeal, indicated that each was "Non-
Criminal," and listed Cabral and Hayes as the parties. However,
her motion contained no indication how or why these cases were
proper for consolidation. Given the record, the District Court
did not err in denying consolidation.
          With regard to her request to seal records, Cabral's
motion in the District Court simply listed the eight cases,
including the underlying case for this appeal, and asserted
"[f]iles include personal pictures, personal info and medical
reports which public should not have access to view[,]" and that
"the TROs . . . have medical attention exhibits." There is no

      3
       (...continued)
                  orders or written judgments adjudicating the corresponding
                  complaints;

            3.    filed a motion in 2RC181001447 to "Seal Court Records and
                  Consolidate" the Related Cases on March 22, 2019, which the
                  District Court denied on April 2, 2019, resulting in the
                  appeal in CAAP-XX-XXXXXXX, which was dismissed by this court
                  on June 3, 2020, because the District Court had not entered
                  a written order or written judgment adjudicating the
                  complaint;

            4.    filed, in 2RC181001459, a motion for default judgment
                  awarding attorneys' fees and costs on March 21, 2019, and a
                  motion to "Seal Court Records and Consolidate" the Related
                  Cases on March 22, 2019, both of which the District Court
                  denied on March 28, 2019, resulting in the appeal in CAAP-
                  XX-XXXXXXX, which was dismissed by this court on April 6,
                  2020, as untimely filed; and

            5.    filed motions in 2SS181000230 and 2SS181000210 to "Seal
                  Court Records and Consolidate" the Related Cases on March
                  22, 2019, which the District Court denied on March 28, 2019
                  and March 29, 2019, respectively, resulting in appeals in
                  CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX, respectively, which
                  were dismissed by this court on April 6, 2020, as untimely
                  filed.
      4
         CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX,
CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, and CAAP-XX-XXXXXXX.

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


indication where, in this case (or the other cases), the records
that Cabral alleged needed to be sealed were located.
          Cabral also made no effort to comply with Hawai#i Court
Records Rules (HCRR) Rule 9 or to show that the records she was
concerned with in this case contained "personal information" as
defined in HCRR Rule 2.19. Given the conclusory nature of
Cabral's motion and that she provided no detail as to the
documents that she wanted sealed, we cannot conclude that the
District Court erred.
          Thus, we conclude that Cabral's appeal challenging the
District Court's Post-Judgment Order Denying Sealing and
Consolidating is without merit.
          Finally, during this appeal, Cabral has filed multiple
motions seeking to consolidate this appeal with seven other
appeals (from the same seven other cases she sought to
consolidate in the District Court) and seeking to seal documents
in the eight appeals. This court, in this appeal, has previously
issued two orders denying Cabral's motions because she sought to
consolidate this appeal with seven other appeals which had
already been dismissed. In addition, as to her motion to seal,
Cabral failed to identify any documents containing medical or
health records or other personal information, failed to indicate
when those documents were filed or who filed them, failed to
indicate where the documents were located in the record, and
failed to file redacted documents or otherwise comply with HCRR
Rule 9. This court's two prior orders in this appeal denying
Cabral's motion to seal records were entered without prejudice,
allowing Cabral to file subsequent motions that comply with HCRR
Rule 9, that attach a redacted record on appeal omitting personal
information, and that include confidential information forms in
compliance with HCRR Forms 1 and 2.
          Rather than comply with the court's orders issued on
October 7, 2020, and March 21, 2021, Cabral filed two further
motions (docket numbers 65 and 68) again requesting that this
appeal be consolidated with the other appeals that have already

                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


been dismissed, and requesting to seal documents without any
effort to comply with the court's prior orders. These two
pending motions are denied. As for her requests to consolidate
appeals, her motions are again denied because the other appeals
have been dismissed. As for her requests to seal records, Cabral
has wholly failed to comply with this court's two prior orders
and failed to comply with HRCC Rule 9.
          Therefore, IT IS HEREBY ORDERED that the Post-Judgment
Order Denying Sealing and Consolidation, filed on June 20, 2019,
by the District Court of the Second Circuit, Wailuku Division, is
affirmed. Further, Cabral's pending motions at docket 65 and 68
are denied.
          DATED: Honolulu, Hawai#i, June 30, 2022.

On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Sylvia Cabral,
Self-represented                      /s/ Katherine G. Leonard
Plaintiff-Appellant                   Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  5